      Case 1:20-cv-02034-JPO Document 24 Filed 06/22/20 Page 1 of 3




                UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF NEW YORK

──────────────────────────────┐
                              │
DAVID LEE,                    │
                Plaintiff,    │                                       20 CV 2034
                              │
       v.                     │
                              │
DONALD TRUMP, President of    │
the United States,            │
                Defendant,    │
                              │
──────────────────────────────┘


ADDITIONAL ARGUMENT IN SUPPORT OF PLAINTIFF’S THIRD
EMERGENCY MOTIONS FOR A TEMPORARY RESTRAINING
ORDER AND/OR PRELIMINARY INJUNCTION


Please allow the plaintiff to submit this very short argument about the possible First Amendment
defense raised during the oral argument.

Dated: June 21, 2020


                                                           By:       /s/ David Lee

                                                                     David Lee
                                                                     25 Central Park West
                                                                     New York, NY 10023
                                                                      (857) 400-1938
                                                                     leelitigations@gmail.com




                                                                                     Page 1 of 3
       Case 1:20-cv-02034-JPO Document 24 Filed 06/22/20 Page 2 of 3



                                        Table of Authorities

Cases
Brandenburg v. Ohio, 395 U.S. 444 (1969) ..................................................................... 2
Chaplinsky v. New Hampshire, 315 U.S. 568 (1942) ....................................................... 2


                                                Argument

         The supreme court has long held that the First Amendment right of free speech is not

without limits, and that certain classes of harmful speeches are not protected by the First

Amendment.

         The First Amendment does not protect “the insulting or ‘fighting’ words -- those which

by their very utterance inflict injury or tend to incite an immediate breach of the peace.”

Chaplinsky v. New Hampshire, 315 U.S. 568 (1942).

         In addition, the First Amendment does not protect “advocacy of the use of force” when it

is “directed to inciting or producing imminent lawless action” and is “likely to incite or produce

such action”. Brandenburg v. Ohio, 395 U.S. 444 (1969). The president’s use of “Chinese virus”

and similar words clearly pass this test and are unprotected:

1. The President intended to speak. Instead of choosing the scientific names or common names,

    the President deliberately invented a new name for the virus, choosing the word targeting a

    nationality or a race. And when questioned about the rising anti-Asian hate crimes incited by

    speeches, President Trump showed zero regret and kept using such words. Actually, just

    yesterday, President Trump used both “Chinese virus” and “Kung-flu” in his rally in Tulsa.

2. The President’s speeches not only “imminent” and “likely to incite or produce such action”,

    the speeches have already caused the surge of hate crimes (as shown in Exhibits A, B, C, and

    L, included in the past filings).

          The use of “Chinese virus” by regular civilians is rightfully protected by the First

Amendment. However, it’s different for the President. First, everything this President says



                                                                                                  Page 2 of 3
      Case 1:20-cv-02034-JPO Document 24 Filed 06/22/20 Page 3 of 3



gathers not only national but also international attentions. Second, the President has enormous

power, including the power to pardon anyone who committed hate crimes. Because of these two

key differences, it’s much more likely for the President to cause imminent violent hate crimes

against Asian Americans, and it has already caused the rising of anti-Asian hate crimes.

Therefore, such speeches are not protected by the First Amendment. The equal protection

violations significantly outweigh possible free speech protections, and the court should rule

against the President.

        The relief which the plaintiff seeks is carefully written. The scope is very limited. It only

asks for “remove or replace” the use of “Chinese virus”. For example, President Trump tweeted

on March 16, “I will be having a news conference today to discuss very important news from the

FDA concerning the Chinese Virus!” This tweet can be replaced by “I will be having a news

conference today to discuss very important news from the FDA concerning the coronavirus,

which came from China!”

        The plaintiff does not seek to change the (claimed) semantics of President Trump’s

speeches. The President still has the freedom to say whatever he says he want to say. He can still

talk about the coronavirus freely. He can still criticize the Chinese governments, including

promoting conspiracy theories. The relief is limited to the use of “Chinese virus” and similar

terms, which are unprotected by the First Amendment, and violates the plaintiff’s constitutional

rights of equal protection.



Dated: June 21, 2020


                                                              By:       /s/ David Lee

                                                                        David Lee
                                                                        25 Central Park West
                                                                        New York, NY 10023
                                                                         (857) 400-1938
                                                                        leelitigations@gmail.com


                                                                                         Page 3 of 3
